Citation Nr: 0822142	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-33 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left foot disorder.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from September 1988 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board videoconference in 
November 2006.  

The issue on appeal was previously before the Board in May 
2007 when it was remanded for additional evidentiary 
development.  


FINDINGS OF FACT

1.  Symptomatic pes planus was noted on the report of the 
veteran's entrance examination; the pre-existing pes planus 
did not increase in disability as a result of active service.  

2.  A currently existing left foot disorder is not the result 
of a disease or injury incurred in or aggravated during 
active service.  


CONCLUSION OF LAW

A left foot disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in August 2001, 
August 2004 and July 2007 VCAA letters have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought and adjudicated by 
this decision.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board also notes that the July 2007 VCAA letter expressly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  The requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

In this case, the RO's decisions came before complete 
notification of the appellant's rights under the VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim and the appellant has had the chance 
to submit evidence in response to the VCAA letters.  Under 
these circumstances, the Board finds that all notification 
and development action needed to render a fair decision on 
the claim decided herein has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim in August 2001, August 2004, and July 
2007, and was provided with notice of the types of evidence 
necessary to establish any disability rating and/or the 
effective date in March 2006.  Furthermore, the Board finds 
that there has been compliance with the assistance provisions 
set forth in the new law and regulation.  The veteran has 
been afforded an appropriate VA examination.  The Board finds 
the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
No additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  In April 2008, 
the veteran submitted additional documents directly to the 
Board which have not been reviewed by the RO.  These 
documents, however, are either duplicative of evidence 
previously associated with the claims file or are not 
pertinent to the claim.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.



Criteria

The veteran has claimed entitlement to service connection for 
a left foot disorder.  Service connection may be established 
for a disability on a direct basis where a current disability 
exists and that disability resulted from a disease or injury 
incurred in line of duty in "the active military, naval, or 
air service . . . ."  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  "The term 'active military, naval, or air 
service' includes active duty, any period of active duty for 
training [ACDUTRA] during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
for training [INACDUTRA] during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  In order to establish 
direct service connection for a disorder, there must be 
(1) medical evidence of the current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Gutierrez v. Principi, 19 Vet. 
App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)).

Service connection for certain chronic diseases, including 
arthritis, may be established on a presumptive basis, in the 
case of a veteran who served for 90 days or more, by showing 
that the disease manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  
A veteran is considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  To rebut 
the presumption of sound condition under section 1111 for 
conditions not noted at entrance to service, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  Concerning clear and unmistakable evidence that 
the disease or injury was not aggravated by service, the 
second step necessary to rebut the presumption of soundness, 
a lack of aggravation may be shown by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
preexisting condition.  38 U.S.C.A. § 1153;  see Wagner v. 
Principi, 370 F.3d 1089, 1094-1096 (Fed.Cir. 2004).  

This presumption attaches only where there has been an 
entrance examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  Cases in which the condition is noted 
on entrance are, however, still governed by the presumption 
of aggravation contained in 38 U.S.C.A. §  1153 (as opposed 
to that applicable under 38 U.S.C.A. §  1111 where the 
complained of condition was not noted on entrance into 
service).  This statute provides that a pre-existing injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during such service, unless clear and unmistakable evidence 
shows that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. §§ 3.304, 3.306(b).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease.  Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

In the current case, moderate symptomatic pes planus was 
noted on the report of the September 1988 enlistment 
examination.  As pes planus was noted at the time of the 
veteran's entry into active duty service, the Board finds 
that the presumption of soundness does not attach.  The Board 
finds that the pre-existing pes planus, noted at the time of 
the veteran's entry into active duty service, was not 
aggravated by the active duty service.  While symptomatic pes 
planus was noted at the time of the veteran's entry into 
active duty service, the remainder of the service medical 
records are silent as to complaints of, diagnosis of, or 
treatment for any foot problems.  The veteran specifically 
denied having or ever having had foot problems on Reports of 
Medical History which he completed in September 1988, April 
1992 and October 1997.  

Medical records dated subsequent to the veteran's active duty 
service were silent as to complaints of or treatment for pes 
planus.  The clinical records dated beginning in 1997 
document complaints of problems with the left foot but none 
of the complaints are linked to pes planus.  

There is competent evidence of record which indicates that 
the pes planus noted at the time of the veteran's entry into 
active duty did not increase in severity during the veteran's 
active duty service.  A VA examination was conducted in 
November 2007 to determine the nature and etiology of the 
veteran's left foot disorder.  After review of the claims 
file and physical examination of the veteran, the examiner 
diagnosed the presence of mild, bilateral pes planus which 
was asymptomatic.  Based on his review of the record and 
physical examination of the veteran, the examiner opined that 
the pes planus which was present at the time of the veteran's 
enlistment did not increase in severity during the time the 
veteran was on active duty.  

The veteran testified in November 2006 that he received 
treatment for foot problems during active duty.  Although he 
may have experienced symptomatic pes planus while on active 
duty, the Board finds that the probative value of the 
veteran's testimony is outweighed by the objective medical 
evidence of record included in the service medical records 
which was negative for any foot symptomatology.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
veteran).  Additionally, while the veteran is competent to 
report that he experienced pain in his feet, he is not 
competent to diagnose the cause of this pain.  The veteran is 
a lay person without specialized medical training and 
therefore, is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Furthermore, the 
veteran's medical history, as reported by him and recorded in 
September 1988, April 1992 and October 1997, also reflects 
that he denied having or ever having had foot problems at 
these times.  The Board finds the veteran's reports of 
medical history in 1988, 1992 and 1997, regarding the absence 
of pertinent foot symptomatology, to be more probative than 
his testimony provided many years after service.  See Curry, 
7 Vet. App. at 68.  

Based on the opinion included in the report of the November 
2007 VA examination and the lack of reported symptomatology 
attributed to pes planus in any of the pertinent clinical 
records as well as the veteran's own self-reported history 
contained in the service medical records, the Board finds 
that the pes planus noted at the time of entry into active 
duty did not increase in symptomatology during active duty.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).
There is no other competent evidence of record which 
indicates that the veteran currently experiences pes planus 
which was incurred in or aggravated by active duty service.  
Service connection is not warranted for pes planus on a 
direct basis or based on aggravation of a pre-existing 
disorder.  

Beginning in 1997, medical evidence of record documents that 
the veteran began receiving treatment for problems with his 
left foot.  This treatment was rendered while the veteran was 
serving with the Army National Guard which presumably 
includes periods of ACDUTRA.  There is documentation in the 
service personnel records that, at least in February 1997, 
the veteran was on ACDUTRA when he injured a finger.  

As noted above, active military, naval, or air service 
includes any period of ACDUTRA during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA 
includes full-time duty performed for training purposes by 
members of the National Guard of any state.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c)(3).  Service connection may be 
granted for a disability resulting from a disease or injury 
incurred or aggravated while performing ACDUTRA, but 
presumptive provisions do not apply to periods of ACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); 38 
U.S.C.A. §§ 101(24), 106, 1131.

Private clinical records dated in 1997 and 1998 reveal 
complaints of, diagnosis of and treatment for problems with 
the foot.  An October 1997 clinical record reveals the 
veteran was seen for a painful foot.  Plantar calluses were 
present on the bottom of the foot which sometimes became 
painful and the veteran reported he was unable to work.  An 
October 1997 X-ray examination of the left foot was 
interpreted as revealing minimal spur formation and an 
essentially normal left foot.  A November 1997 private 
clinical record included diagnoses of hammer toe deformity of 
the left second, third and fourth toes, discreet intractable 
plantar keratosis of the left third metatarsal and a painful 
left great toe.  In December 1997, surgery was performed on 
the left foot.  The post-operative diagnoses were intractable 
plantar keratosis of the left third metatarsal, fixed hammer 
toe deformities of the second, third and fourth toes and 
chronic nail deformity, secondary to chronic onychomycosis of 
the left great toe.  

A VA clinical record dated in November 2000 reveals the 
veteran reported he had a growth on the bottom of his left 
foot which he noticed in October (presumably October 2000).  
The veteran complained of sharp pain on weight bearing.  He 
reported that the growth was work related.  

In December 2000, a private physician indicated that he had 
treated the veteran for a bone spur of the left foot.  

A VA general medical examination was conducted in January 
2002.  The veteran denied problems with his feet while in the 
military.  In 1996, he had a bone growth on his left foot.  
In 1998, surgery was performed on the left foot and some toes 
on the left foot.  Additional surgery was conducted in 
December 2000.  Physical examination revealed a normal gait 
and stride.  The veteran refused to rise up on the toes of 
his left foot, fearing pain.  The pertinent diagnoses were 
left foot surgery with X-rays revealing post-surgical 
osteotomy; metatarsal condylectomy of the left third 
metatarsal; hammertoe correction of toes 2, 3 and 4 on the 
left; Zadik procedure on the left great toe; residuals of 
functional impairment of the left foot and some residual 
hammer toes of 2, 3 and 4 on the left.  

A February 2002 X-ray examination of the left foot was 
interpreted as revealing nonunion of what appeared to be 
status post osteotomy of the distal aspect of the third 
metatarsal.  

A September 2004 VA clinical record indicates that the 
veteran was seeking treatment for chronic foot pain.  He 
reported that the pain had been present for 14 years.  
Surgery was performed in 1997 and 2000.  The assessment was 
left foot pain which was a chronic problem with a spur.  

A private X-ray examination of the left foot was conducted in 
October 2005.  The impression was degenerative joint disease 
and old nonunion third metatarsal fracture.  
Private clinical records dated in 2007 document complaints of 
and treatment for left foot pain.  The symptomatology is not 
linked to the veteran's military service.  

None of clinical evidence cited above dated from 1997 to the 
present directly links a left foot disorder to a period of 
ACDUTRA service in the National Guard or to the veteran's 
active duty service.  

There is some evidence which links the foot symptomatology 
which was first noted in 1997 indirectly to the veteran's 
National Guard service.  An April 1998 record indicates that 
the veteran was doing well with the exception of problems 
caused by wearing boots during drill weekends with the 
National Guard.  In April 1998, a private physician wrote 
that surgery had been performed on the left forefoot in 
December 1997.  The veteran did well after the surgery with 
the exception that he had difficulty with some types of foot 
wear, especially combat boots.  The physician opined that the 
veteran would need some type of accommodative footwear in the 
future for the National Guard drill weekends.  The physician 
also found that, with accommodative foot wear, the veteran 
could continue drilling but without the accommodative 
footwear, the veteran might need a medical Board.  

The Board interprets this evidence to demonstrate that the 
veteran experienced foot pain in 1997 and 1998 but the 
evidence does not link the cause of the foot pain to the 
veteran's active duty service or to his National Guard 
service.  This evidence indicates that the veteran had a 
problem with his left foot which was surgically corrected.  
There is no indication in this evidence that the initial 
problem was incurred in or aggravated by the veteran's 
National Guard service.  After the surgery, the veteran had 
problems with wearing combat boots that did not have inserts.  
There is no competent evidence, however, which supports a 
finding that the post-operative left foot disorder first 
noted in 1997 was incurred in or permanently aggravated by 
the veteran's National Guard service.  Subsequent clinical 
records do not indicate that the veteran continued to have 
problems with his feet as a result of his National Guard 
duties.  They document problems with the left foot but do not 
link the problem to the veteran's active duty service.  

In October 2005, a private physician wrote that the veteran 
had a history of left foot pain and surgeries which were 
related to his military service from September 1988 to 
September 1992.  The Board finds that this opinion, however, 
is not probative of the etiology of the veteran's left foot 
disorder because it is not supported by any reasons, nor is 
there any reference to any of the clinical evidence of record 
to include the service medical records.  The physician's 
clinical records which accompany the letter are devoid of any 
reference to problems with the left foot beginning while the 
veteran was on active duty from 1988 to 1992.  There is no 
indication that the physician had access to and had reviewed 
the claims file to include the service medical records.  Post 
service reference to injuries sustained in service, without a 
review of service medical records, is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  
Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
In addition, an examination that does not take into account 
the records of prior medical treatment is neither thorough 
nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Also, a medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  For these reasons, the Board places 
less probative value on the etiology opinion included in the 
October 2005 letter from the private physician than it does 
on the service medical records which show a lack of evidence 
of a foot disorder.  Moreover, the Board finds that the 
report of the November 2007 VA examination to be more 
probative as to the etiology of the veteran's claimed left 
food disorder.  A VA examination was conducted in November 
2007 specifically to determine the nature and etiology of the 
veteran's left foot disorder.  The veteran reported that he 
served on active duty from 1988 to 1992 and with the National 
Guard from 1993 to 1998.  While with the National Guard, he 
reported that he went to Panama on three occasions and also 
assisted with flood relief efforts in 1993.  The examiner 
summarized the pertinent medical evidence of record.  The 
veteran provided a history of no pain in the feet prior to 
active duty service.  He reported he enlisted with flat feet 
and experienced bilateral foot pain during marches.  The 
veteran reported that he developed a bone spur on the bottom 
of his left foot during active duty but the spur was 
discovered in 1990.  He reported that he had to trim the 
callus on the bottom of his left foot using a knife or nail 
clippers.  He alleged that the toes of his right and left 
foot began to curl in approximately 1989.  The veteran 
reported that he received cortisone injections for problems 
with his left foot in 1997 while he was still with the 
National Guard.  At the time of the examination, the veteran 
was employed in a job which required him to stand 
approximately 8 hours per day.  Physical examination revealed 
slight pes planus.  The alignment of the left foot was 
normal.  Slight thickening of the plantar surface of the 
right foot beneath the head of the first metatarsal was 
present without pain.  A one centimeter callus with a central 
keratosis was present on the fifth metatarsal which was very 
sensitive to direct pressure.  The diagnoses from the 
examination were mild bilateral pes planus; status post 
hammertoe surgery of the second, third and fourth toes of the 
left foot; status post third metatarsal head surgery of the 
left foot with nonunion of the third metatarsal neck; and 
painful plantar keratosis beneath the left fifth metatarsal.  
The examiner found that his review of the medical evidence 
demonstrated that the veteran had a painful plantar keratosis 
on the plantar surface of the left foot which was present at 
least in the latter part of 1997.  The examiner further noted 
that, other than the veteran's allegation that the keratosis 
was present while he was in the military, there was no 
specific record of when the plantar keratosis first 
developed.  The examiner found that one could speculate that 
the plantar keratosis developed on the plantar surface of the 
left foot at some time but we do not know when.  The examiner 
determined that the veteran's current disabling condition is 
a transfer lesion with the painful keratosis now present 
beneath the fifth metatarsal head, which was not present, at 
least according to an examiner's notes, in April 1988 but 
developed sometime after that.  The examiner used the term 
transfer lesion as the lesion started as a plantar keratosis 
beneath the head of the third metatarsal.  The third 
metatarsal plantar keratosis was treated with surgery and 
over time, since 1998, the veteran developed the keratosis 
beneath the fifth metatarsal head which is symptomatic at the 
time of the examination.  The examiner determined that the 
veteran's complaints referable to the toes on his left foot 
were related to the surgeries performed on the left foot.  
The examiner found that the veteran's left foot condition, as 
it existed at the time of the examination, is related to the 
veteran's surgeries based on his review of the record and 
physical examination.  The examiner found that he could not 
provide an opinion as to whether the plantar keratosis under 
the third metatarsal, which was one of the causes for the 
initial foot surgery, had any relationship to military 
service without resort to speculation.  The examiner noted 
that there were no records to indicate when the plantar 
keratosis actually began other than the fact that the veteran 
was initially seen for the plantar keratosis initially while 
he was still in the National Guard.  

The Board finds this evidence indicates, at most, that it 
would require a resort to speculation to determine if the 
plantar keratosis of the third metatarsal was incurred in or 
aggravated by the veteran's service in the National Guard.  
The Board notes that 38 C.F.R. § 3.102 provides that service 
connection may not be based on speculation or remote 
possibility.  The presence of plantar keratosis is not 
documented in the service medical records.  Furthermore, the 
veteran denied having or ever having had foot problems on the 
Report of Medical History he completed in October 1997.  If 
he was having problems with his feet as a result of his 
National Guard duties, it would be likely that he would have 
acknowledged this problem in October 1997.  Clinical 
evaluation of the veteran's feet at the time of an October 
1997 periodic examination was determined to be normal.  

The Board finds the competent evidence of record demonstrates 
that the veteran had a foot disability beginning in 1997 but 
the disability has not been linked by competent medical 
evidence to the veteran's National Guard service, either by 
way of initial injury while on ACDUTRA or via aggravation as 
a result of his ACDUTRA service.  

The veteran testified before the undersigned in November 2006 
that he received treatment for foot problems during active 
duty.  He reported that he received inserts for his combat 
boots.  The veteran opined that military service was the 
cause of his foot disorder.  He denied any injury to his foot 
from 1992 until the time of the first surgery in 1997.  The 
Board finds this evidence is not persuasive as to whether the 
veteran had a left foot disability which was incurred in or 
aggravated by his active service including ACDUTRA.  His 
allegation of being treated for foot problems while on active 
duty is not supported by the service medical records.  In 
fact, the service medical records demonstrate that, with the 
exception of the presence of pes planus at the time of his 
entry in October 1988, there were no foot problems during 
active duty.  The service personnel records support this 
finding with the veteran's own self-reported medical history 
as set out in September 1988, April 1992 and October 1997, 
demonstrating that he denied having or ever having had a foot 
problem.  The accompanying reports of physical examinations 
conducted in April 1992 and October 1997 demonstrate that 
clinical evaluation of the feet was normal at those times.  
The Board finds that his allegation of foot problems while on 
active duty is outweighed by the contemporaneous medical 
evidence as well as the veteran's own statements.  As to the 
veteran's allegation that he currently experiences foot 
problems due to his military service, the Board finds that 
the veteran is not competent to make a diagnosis or to relate 
a medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  His allegation as to 
the etiology of his current foot disorder is without 
probative value.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for the 
a left foot disorder.  It follows that there is not a state 
of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination pursuant to 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a left foot disorder is 
not warranted.  The appeal is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


